Title: From Thomas Jefferson to William Hilliard, 16 September 1825
From: Jefferson, Thomas
To: Hilliard, William


Dear Sir
Monto
Sep. 16. 25.
your’s of the 2d is recieved, and to the question respecting Barrow’s works and Bruce as to size and price I will give this general answer for this & all such cases that we shall prefer 8vo editions altho’ considerably dearer, because of the superior symmetry of their arrangement on our shelves,  because generally they will be later and improved editions, and are so much more handy for use. on a stricter examn of my original catalogue, of which that furnished you is a copy, I find that Bancroft on colours and Mather’s essays to do good are on it, and therefore that mr Jones should return them if they have been sent to him, for my confinement keeps me ignorant of these things. I imagine that ‘Raymond’s history’ and ‘Calvinius’ have been mistakes of mr Keane for ‘Raymond’s political economy’and ‘Calvini lexicon juridicum’ which I knew to be on the Catalogue.  I am much pleased with the supply of Thomas’s co. L. yet I fear the University will lose much of the benefit of it, by the country lawyers buying it up before our law school opens. I doubt whether mr Gilmer will undertake a course before the next commencemt Feb.1. before which I fear they will all be taken off. one will of course be reserved for the University as being of our catalogue. mr Long is returned. he will adopt Buttman’s grammar for his school..—if the edn 7h of Voltaire which you have sent is subsequent to that of Kehl 70. v. 8vo it may be as good, but not if preceding that, which was the last edited under the eye and corrections of Voltaire himself. I have not been to the University for 4. months, have been so long confined without any definite prospect when I may see it again. Accept my friendly and respectful salutns.Th: J.